PER CURIAM.
In this petition for writ of certiorari, petitioner/claimant seeks review of an order denying his motion for protective order to prohibit respondent, the employer/carrier (E/C), from deposing Dr. Steve Price, an independent medical examiner (IME) selected by claimant. Claimant asserts that Dr. Price was withdrawn as an IME, and because he did not intend to call him as a witness at the final hearing, Dr. Price was essentially a consulting expert whose opinions were protected work prod*518uct. See Pinellas County v. Carlson, 242 So.2d 714 (Fla.1970); Motor Union (Aviation) Orion Ins. Co. v. Levenson, 153 So.2d 852 (Fla. 3d DCA 1963).
We deny the petition, because claimant has failed to demonstrate that the ruling constitutes a departure from the essential requirements of law. Section 440.13(5), Florida Statutes (Supp.1998), addresses independent medical examinations and specifically provides that each party is bound by the IME he or she selects. Claimant has cited no authority which would permit him to unilaterally disqualify a properly selected IME from that classification in order to transform the IME’s opinion into protected work product.
PETITION DENIED.
ERVIN, KAHN and POLSTON, JJ., CONCUR.